t c memo united_states tax_court delwin d houser petitioner v commissioner of internal revenue respondent docket nos filed date delwin d houser pro_se linda k west for respondent memorandum findings_of_fact and opinion swift judge in these consolidated cases respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 f sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision involve the amount of unreported income that should be charged to petitioner petitioner’s liability under sec_6651 for fraudulent_failure_to_file income_tax returns and petitioner’s liability under sec_6654 for failure to make estimated income_tax payments findings_of_fact because petitioner failed to respond to respondent's requests for admission factual matter set forth in respondent's requests for admission is deemed admitted see rule c when the petition was filed petitioner resided in greenwell springs louisiana petitioner and his stepdaughter and her husband rebecca and richard adair operate a roofing business under the name h h sheet metal the roofing business the evidence does not establish how ownership of the roofing business is divided between petitioner and the adairs - - payments were received by the roofing business for roofing services rendered for various general contractors including roof technologies and vaughn roofing in and roof technologies and vaughn roofing were billed by the roofing business the following total_amounts for roofing services rendered to them year amount dollar_figure big_number big_number roof technologies and vaughn roofing issued checks in favor of petitioner that cumulatively total the above amounts billed to them by the roofing business the checks were received and deposited into a checking account the checking account on which petitioner petitioner’s wife and rebecca adair were signatories for and the following schedule reflects monthly and annual total deposits into the above checking account month total deposits into checking account january -0- s big_number s big_number february s big_number big_number big_number march big_number big_number big_number april big_number big_number big_number may big_number big_number big_number june big_number big_number big_number july big_number big_number big_number august big_number big_number september big_number big_number big_number october big_number big_number big_number november big_number big_number big_number december big_number big_number big_number total dollar_figure dollar_figure dollar_figure for and petitioner did not file federal_income_tax returns during respondent’s audit petitioner did not cooperate with respondent’s agents and petitioner did not provide to respondent’s agents the books_and_records relating to the roofing business also petitioner mailed to respondent letters reflecting frivolous tax_protester arguments on audit and in the notices of deficiency for the years in issue using the bank_deposits method of proof and the specific item method of proof for interest_income earned on the checking account balance respondent determined that petitioner received unreported taxable_income in the following total_amounts year amount dollar_figure big_number big_number - - because of lack of documentation provided during the audit respondent did not allow petitioner any deductions for expenses relating to the roofing business and respondent charged petitioner with the above total_amounts for each year as unreported taxable_income for each year respondent also determined that petitioner was liable for the fraudulent_failure_to_file addition_to_tax under sec_6651 in the alternative for each year respondent determined that petitioner was liable for the negligent failure_to_file addition_to_tax under sec_6651 a as a protective measure on audit of rebecca and richard adair for and respondent charged to the adairs the same total_amounts of unreported income relating to the bank_deposits that were charged to petitioner opinion under sec_61 gross_income includes all income from whatever source derived see 348_us_426 taxpayers are required to maintain sufficient records to allow respondent to determine their correct federal_income_tax liability see sec_6001 taxpayers with income above the exemption_amount are required to file federal_income_tax returns see sec_6012 - - generally respondent’s determinations are presumed correct and taxpayers have the burden of proving that respondent’s determinations are erroneous see rule a 290_us_111 generally bank_deposits are treated as prima facie evidence of taxable_income see 964_f2d_361 5th cir affg tcmemo_1991_15 94_tc_654 87_tc_74 where taxpayers fail to present evidence regarding the proper division between them of income received from a jointly operated business respondent and the courts may approximate the amount of income to be charged to each taxpayer see arouth v commissioner tcmemo_1992_679 an equal division of income may be appropriate where taxpayers fail to provide any evidence of a more appropriate division of the income see 533_f2d_959 5th cir affg ash v commissioner tcmemo_1974_219 puppe v commissioner tcmemo_1988_311 where evidence exists that taxpayers incurred expenses relating to their business it may be appropriate to allow an estimate of the business_expenses see 39_f2d_540 2d cir 85_tc_731 sherrer v commissioner tcmemo_1999_ for and irs publication statistics of income bulletin reflected the following average net profit margin for roofing contractors average net profit year margin as indicated respondent’s tax deficiencies against petitioner are based on deposits to the checking account with no allowance for labor and material_costs which obviously were incurred in the roofing business we conclude that for each year it is appropriate to apply to the checking account deposits that are specifically identifiable as gross_receipts of the roofing business namely those deposits that represent the checks received from roof technologies and vaughn roofing the average net profit margin established by respondent for roofing contractors and to allow estimated business_expense deductions for the business_expenses so calculated petitioner has presented no evidence as to how income from the roofing business should be divided between himself and rebecca and richard adair we conclude that one-half of the --- - income determined under the bank_deposits method of proof is taxable to petitioner in the related case of adair v commissioner tcmemo_2000_110 docket nos and also filed this date we charge the adairs with the other half of the income of the roofing business relating to deposits into the checking account for each year in issue our calculations of petitioner’s taxable_income are set forth below the bank_deposits that are identified as gross_receipts of the roofing business are multiplied by the average net profit margin for roofing contractors producing a partial taxable_income figure for the roofing business added to this partial net_income figure are the unidentified bank_deposits to calculate total taxable_income relating to the deposits to the checking account one-half of which is then charged to petitioner bank_deposits net_income tdentified as of roofing gross_receipts average business on unidentified one-half of roofing net profit identified bank taxable charged to year business margin bank_deposits deposits income petitioner dollar_figure s big_number sdollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number as indicated also included in the taxable_income for each year is interest_income relating to the checking account in the respective amounts of dollar_figure dollar_figure and dollar_figure under sec_6651 an addition_to_tax of up to percent applies where the failure_to_file a federal_income_tax return is due to fraudulent conduct see 959_f2d_16 2d cir affg 96_tc_858 respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b 102_tc_596 indicia of fraud include understatements of income inadequate books_and_records failure_to_file tax returns implausible or inconsistent explanations and lack of cooperation with tax authorities see 796_f2d_303 9th cir affg tcmemo_1984_601 102_tc_632 92_tc_661 91_tc_874 petitioner has not alleged any nontaxable sources of income and the roofing business constitutes the likely taxable source of the deposits into the checking account with regard to fraudulent intent the evidence establishes for each year in issue that petitioner realized significant income that he failed to report that petitioner failed to provide to respondent’s agents books_and_records relating to the roofing business that petitioner failed to file income_tax returns that petitioner failed to pay significant tax_liabilities that he owed that petitioner did not cooperate with respondent and that petitioner made erroneous tax_protester objections to the tax laws the evidence establishes that - petitioner fraudulently failed to file his federal_income_tax returns for and sec_6654 provides for an addition_to_tax for failure to make timely estimated income_tax payments petitioner has not proven that an exception applies and for each year in issue petitioner is liable for the sec_6654 addition_to_tax to reflect the foregoing decisions will be entered under rule
